 


109 HR 1168 IH: To ensure that the national instant criminal background check system provides the Federal Bureau of Investigation with information on approved firearms transfers to persons named in the Violent Gang and Terrorist Organization File.
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1168 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. King of New York (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that the national instant criminal background check system provides the Federal Bureau of Investigation with information on approved firearms transfers to persons named in the Violent Gang and Terrorist Organization File. 
 
 
1.FBI access to NICS information on approved firearms transfers to persons named in the Violent Gang and Terrorist Organization FileSection 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended by adding at the end the following: 
 
(l)Notwithstanding any other provision of law, the Attorney General shall prescribe such regulations as may be necessary to ensure that, if the system established under this section is contacted by a licensee for information on whether receipt of a firearm by an individual whose name appears in the Violent Gang and Terrorist Organization File maintained by the Federal Bureau of Investigation would violate subsection (g) or (n) of section 922 of title 18, United States Code, or State law, and the information available to the system does not demonstrate that the receipt would be such a violation, the system shall preserve all records of the system with respect to the individual and the prospective transaction until the system has provided the records to the Federal Bureau of Investigation.. 
 
